DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 4/15/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim and the addition of new claims 21-26.  Claims 1-2, 6-11, 13-14, 16-17, 19-26 are pending.
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Application 20180155832 by Hamalainen et al. taken collectively with WO 2014210328, hereafter WO 328 and US Patent Application Publication 20080274617 by Milligan.
Claim 1:  Hamalainen discloses a method of depositing a film, the method comprising: exposing a substrate to a rhenium precursor in a processing chamber to deposit a rhenium comprising film on the substrate; purging the processing chamber of the rhenium precursor, exposing the substrate to a reducing agent to react with the film to form one or more of a metal film (film comprising metal) on the substrate;  and purging the processing chamber of the reducing agent (See 0064-0069, 0133-0151, Examples). 
Hamalainen discloses all that is taught above, including using ReCl5 and a temperature that overlaps the claims range and thus makes obvious the claimed range.  Additionally, Hamalainen discloses using any known second precursor to deposit a rhenium film; however, fails to specifically disclose the claimed reducing agents.  However, WO 328 also discloses a vapor deposition precursor using transition metal chlorides (Re is a known transition metal) and discloses using known second reactants to reduce the transition metal chloride film to a zero valent rhenium and such second reactants for the vapor deposition process include aluminum alkyls such as TMA, as well as alkyl indium, alkyl gallium, alkyl thallium (0016-0026).  Taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to have modified Hamalainen to use the known second reactant precursors as taught by WO 328 as Hamalainen discloses using known precursors and a ReCl-5 for the formation of a transition metallic layer in a zero valent state and WO 328 discloses TMA, alkyl indium, alkyl gallium, and/or alkyl thallium each individually are used as a second reactant with transition metal (including Re) chlorides to provide a metal containing film using vapor deposition process.  
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
While the examiner maintains the position as set forth above that the prior art discloses a film that reads on the claimed metal film giving the term the broadest reasonable interpretation, the examiner notes that the prior art WO 328 discloses and makes obvious sequentially applying a ReCl precursor and a TMA to deposit a film using substantially similar process parameters as disclosed and claimed by the applicant, (here claim 1 merely requires rhenium precursors, purge reducing agent, process parameter dependent claims are also taught by WO 328) and therefore the examiner notes that the prior art must necessarily result in a metal film within the scope of the claims as drafted unless the applicant is using specific precursors or process parameters that are neither claimed nor disclosed as necessary to achieve the claimed results.  In other words, the prior art specifically discloses the same steps and therefore would have the same results unless the applicant achieves their result using some undisclosed or undefined process parameters/steps.
Additionally, the examiner cites here Milligan, which also discloses ALD/CVD deposition of metal films and discloses using a metal halide of a transition metal, such as Rhenium, followed by known reducing agents (0026-0027) and depositing such on a IC or other electronic component (0004) and therefore taking the references collectively, using Re chloride as the transition metal chloride in combination with the reducing agents as taught by WO 328 (those for transition metal chlorides) would have been obvious as providing a predictable and successful deposition of metal film.
	Claim 2:  Hamalainen discloses the rhenium precursor comprises one or more rhenium halide, including ReCl5 (0177, 066).
Claim 6:  Hamalainen discloses the substrate comprises one or more of silicon (Si) and silicon oxide (0174).   
 Claim 7:  Hamalainen the substrate is maintained at a temperature in a range of about 300C to about 500C (0173-0174).   While Hamalainen discloses embodiments within the range of variables as claimed, the examiner notes the ranges as taught by the prior art overlaps the claimed ranges and therefore make obvious the claims.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 8:  Hamalainen discloses the thickness as claimed (0143).  While Hamalainen discloses embodiments within the range of variables as claimed, the examiner notes the ranges as taught by the prior art overlaps the claimed ranges and therefore make obvious the claims.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 9:  Hamalainen discloses purge gas (0068).
Claim 10-11:  Hamalainen discloses sequentially or simultaneously (0068-0070).
Claim 17 and 20:  The limitations of these claims are specifically disclosed above.  As for the requirement of selectivity, the prior art discloses depositing on a substrate and therefore reads on the requirement of selective.
Claims 21, 25 and 26:  Hamalainen discloses metallic substrates, silicon oxide, aluminum oxide, and AlN (0067).  Therefore, taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have provided substrate with a first and second material as claimed as mere combination of known materials.  As for the term selectively, the film is deposited on the substrate and therefore selectively formed as claimed.  Additionally, WO 328 discloses exposing only a portion of the substrate surface to the alternating pulses (0022) and therefore it would have been obvious to one of ordinary skill in the art to selectively deposit on the claimed portion of the substrate.
Claim 23, 24:  Hamalainen discloses metallic substrates, silicon oxide, aluminum oxide, and AlN (0067).  Therefore, taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have provided substrate with a first and second material as claimed as mere combination of known materials.    Here, Hamalainen discloses using Re films for microelectronic devices and discloses the substrates can comprise any number of materials and therefore depositing on a substrate that comprises an oxide, metal and/or nitride would have been obvious as predictable.
Claims 19, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen taken collectively with WO 328 and Milligan as applied above and further with US Patent Application Publication 20070014919 by Hamalainen et al. (hereinafter USPP 919). 
Claim 19 and Hamalainen taken collectively with WO 328 and Milligan discloses all that is taught above, additionally Hamalainen discloses application of the Rhenium containing thin films for microelectronics, etc. and USPP 919 discloses microelectronics for rhenium deposition include those that include various layers such as TiN (0039) and therefore taking the references collectively, it would have been obvious to have a microelectronic device comprising TiN as such is taught by USPP 919 as a known material that is used in such devices.  
Claims 21-26:  While the examiner maintains the position as set forth above, the examiner notes that USPP 919 discloses that electronic components, such as Integrated circuits, have a number of films, each with varying chemical and physical properties, such as metals, oxides, nitrides (0039) and therefore it would have been well within the skill of one ordinary skill in the art at the time of the invention to have a substrate with multiple layers with varying chemical and physical properties, as such is well known in depositing layers on electronic components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718